MEMORANDUM OPINION
BUSSEY, Judge:
In his sole assignment of error on appeal from his conviction in Kay County District Court, Case No. CRM-80-517, for the crime of Omitting to Provide for a minor Child, in which he was sentenced to serve one (1) weekend a month for twelve (12) months, in the county jail, in accordance with the jury’s verdict, the appellant alleges that the verdict was ambiguous, uncertain and insufficient to support his conviction, because the word “weekend” is subject to interpretation. We disagree.
Title 22 O.S.1981, § 991a-l, Nonviolent offenders — Night or weekend incarceration, states in pertinent part as follows:
For the purposes of this section, weekend incarceration shall commence at 6 o’clock p. m. on Friday and continue until 8 o’clock a. m. on the following Monday, and incarceration overnight shall commence at 6 o’clock p. m. on one day and continue until 8 o’clock a. m. of the next day. Provided, that the sentencing judge may modify said times if the circumstances of the particular case require such action.
In light of the statute, we find both the verdict of the jury, and the modification thereof by the trial court, to be proper.
Accordingly, the judgment and sentence is AFFIRMED.
BRETT, P. J., and CORNISH, J., concur.